Citation Nr: 1012128	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-20 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder.

2.  Entitlement to a total evaluation based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1969.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The issue of entitlement to service connection for traumatic 
brain injury has been raised by the record, but has not been 
adjudicated by the RO.  The Board does not have jurisdiction 
over this issue and it is referred to the RO for appropriate 
action.  

During the pendency of this appeal, the Veteran alleged 
ongoing difficulties with the rigors of his employment due to 
his service-connected disabilities.  Further, in January 
2009, a manager at the Veteran's place of employment stated 
that it been mutually beneficial if the Veteran discontinued 
his employment.  The issue of entitlement to a total 
evaluation based on individual unemployability (TDIU) is, 
therefore, properly before the Board.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  This issue will be addressed in the 
remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Throughout the appeal the Veteran's posttraumatic stress 
disorder (PTSD) was manifested by the following 
symptomatology:  nightmares; sleeping difficulties; cold 
sweat; tension; anxiety/hyperanxiety; anger; very limited 
insight; flashbacks; disturbing memories, thoughts, or 
images; irritability; difficulties with concentration; 
hypervigilance; hyperstartle; anger management; difficulty 
with recent recall and memory; an average fund of knowledge; 
anxious, good, positive, and moderately depressed moods; 
affect was congruent to his mood, generally full-range, or 
depressed; neat grooming; casual dress; alertness; well-
oriented to time, place, and person; good eye contact; no 
voice or speech problem; speech of a normal rhythm and rate; 
cooperative; apologetic; appropriate answers to questions; no 
suicidal or homicidal ideations, plans, or impulses; no 
delusions; no hallucinations; no psychosis; intact judgment; 
attentive; reasonable; no obsessions; no impairment of 
thought process, with no flights of idea or looseness of 
association; and no impairment of social functioning.  The 
Veteran has been assigned GAF scores ranging from 48 to 55.


CONCLUSION OF LAW

An initial evaluation in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  

The Veteran's claim of entitlement to an increased evaluation 
for PTSD arises from his disagreement with the initial 
evaluation assigned to this disability following the grant of 
service connection.  Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA with respect to this claim.

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained all of the Veteran's service 
treatment records and his identified VA and private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran was also afforded an adequate VA examination during 
the course of this appeal.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The Board finds that the December 2008 VA 
examination describes the Veteran's PTSD symptoms in 
sufficient detail so that the Board is able to fully evaluate 
the claimed disability.  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this claim, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 
21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Historically the Veteran served on active duty from January 
1966 to January 1969.  In September 2003, the Veteran 
submitted a claim of entitlement to service connection for 
PTSD.  By a June 2004 rating decision, the RO granted service 
connection for PTSD and assigned an initial 50 percent 
disability rating thereto, effective from September 10, 2003.  
The Veteran appealed this decision to the Board, seeking a 
higher initial evaluation.  During a June 2008 Boarding 
hearing, the Veteran testified that manifestations of his 
PTSD had worsened since the then most recent VA examination.  
As such, in September 2008, the Board remanded the issue to 
the RO for further development, including an additional VA 
examination.  
In April 2009, after the Veteran's claim had been remitted to 
the Board for further appellate review, the Board found that 
the RO did not substantially comply with the directives of 
the September 2008 remand and, thus, the Board remanded the 
Veteran's claims for corrective actions.  In November 2009, 
after executing the directives of the Board's September 2008 
and April 2009 remands, the RO confirmed and continued the 
initial 50 percent evaluation assigned to the Veteran's 
service-connected PTSD.  Based on a review of the claim file, 
the Board finds that the RO substantially complied with the 
directives of the September 2008 and April 2009 remands.  
Stegall v. West, 11 Vet. App. 268 (1998).  The issue has been 
remitted to the Board for further appellate review.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the entire history 
is necessary so that a rating may accurately reflect the 
elements of any disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The current appeal is based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for this disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Accordingly, evidence contemporaneous 
with the claim and the initial rating decision are most 
probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous."  Id. at 126.  If later evidence indicates that 
the degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time.  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated at 50 percent 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  A GAF score of 51-60 
indicates moderate symptoms or moderate difficulty in social, 
occupational or school functioning.  Id.  A GAF score of 41-
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.

In November 2003, the Veteran underwent a VA examination to 
ascertain the presence of PTSD and, if present, the etiology 
and severity thereof.  The Veteran reported that he was very 
anxious, tense, and nervous; experienced frequent 
recollections of memories; waking in a cold sweat or state of 
extreme fear after nightmares 2 to 3 times per week; and 
difficulty controlling his anger and aggression.  At the time 
of this examination, the Veteran stated that he was working 
with the local Transit Authority, but that he was having 
problems due to his inability to get along with fellow 
employees.  A mental status examination revealed no voice or 
speech problem; that the Veteran was tense, anxious, and 
"rather" angry; cooperative; apologetic; he answered 
questions appropriately; did not report suicidal or homicidal 
ideations, plans, or impulses; did not report delusions, 
hallucinations, or psychosis; his memory was deemed intact, 
with some difficulty with immediate memory; his judgment was 
deemed intact; was alert and well oriented to time, place, 
and person; and his insight into his PTSD problem and 
psychiatric and psychological issues were all very limited.  
The diagnosis was PTSD and the examiner assigned a GAF score 
of 50, reflecting the impact on his social and marital 
relationships and on his employment.

In June 2004, the Veteran complained of feelings of needing 
to be isolated; nightmares; flashbacks; night sweats; and 
anxiety.  A mental status examination revealed the following 
constellation of symptoms: alert; attentive; cooperative; 
reasonable; speech of a normal rhythm and rate; affect that 
was congruent to his mood; a normal, coherent thought process 
and association; no suicidal or homicidal ideations; no 
delusions, hallucinations, or obsessions; good insight and 
judgment; intact memory; an average fund of knowledge; 
repeated, disturbing memories, thoughts, or images; and 
feelings of being distant or cut off from other people.  The 
diagnosis was PTSD with a GAF score of 50.

In July 2004, the Veteran reported "dozens" of thoughts 
concerning his active duty service on a weekly basis.  The 
Veteran also reported some difficulty managing his temper and 
irritability; occasional tearfulness in response to stressful 
situations wherein he feels unjustly treated; "a lot" of 
energy; "somewhat" impaired concentration; forgetful at 
times; a "good" appetite; hypervigilance; hyperstartle; and 
denied euphoria; aggressive outbursts; a decreased need for 
sleep; episodes of getting lost or disoriented in familiar 
places; and suicidal or homicidal intents or plans.  The 
Veteran further reported that he maintained social 
relationships and activities, that he was employed, and that 
he got along well with his supervisors, but had "some" 
difficulties with managing "his own crew."  In terms of 
post-service employment, the Veteran indicated that he worked 
as a painter for 15 years, served as a politically-appointed 
Ward Supervisor for 3 years, was then a Director of Program 
Services for 2 years, and had been working for the local 
Transit Authority for 5 years at the time of this evaluation.  
The Veteran also reported being "very active" in 2 veterans 
service organization; serving in the capacity of an 
"Agitant" for one organization and as a Treasurer for the 
other.  Further, the Veteran stated that he coached an 
athletic team at a local university.  The Veteran further 
reported being married to his spouse for 31 years and had 2 
adult children and 2 adult step-children.  A mental status 
examination demonstrated that the Veteran was neatly groomed; 
casually dressed; cooperative; articulate; speech in normal 
tone, rate, volume, and "somewhat" intense; thought 
processes were coherent, logical, linear, with no flights of 
idea or looseness of association; no suicidal or homicidal 
intents or plan; no evidence of delusions; denied audio and 
visual hallucinations; a generally full-range affect; mold 
that was stable and congruent, but "somewhat" intense, and 
"somewhat" anxious; and fair to good insight and judgment.  
The diagnosis was PTSD with a GAF score of 55.

In October 2004, the Veteran reported being "aware of 
feeling edgier, reactive, and more of a moody person."  He 
denied suicidal or homicidal intents or plan and angry or 
aggressive outburst.  The reported continued difficulty 
"managing politics at work," but that he was able to 
maintain his responsibilities at work and able to remain 
involved in multiple organizations.  The Veteran endorsed 
nightmares of his active duty service and middle insomnia.  
According to the Veteran, a method of coping with these 
symptoms was dedicating himself to raising money through a 
veterans service organization for families in need during the 
holiday season.  The diagnosis was PTSD, with a GAF of 52.

In January 2005, the Veteran stated that family and work 
stresses continued to trigger his PTSD symptoms, but that he 
felt "almost like a new person," "more relaxed, [and] less 
irritable" since starting taking prescribed medications.  
The diagnosis was PTSD with a GAF score of 52.

Also in January 2005, the Veteran was referred for training 
for better management of his stress, tension, and anger.  The 
Veteran stated that his primary concern was insomnia, 
flashbacks, and managing conflicts at work.  The Veteran 
reported that he was then getting about 5 to 6 hours of sleep 
each night.  He also stated that he maintained a busy work 
schedule in addition to "multiple other involvements in 
political and veteran organizations as well as a sports 
team" where he served as a coach.  At the conclusion of this 
training session, the Veteran was characterized as "a very 
active person with full time employment and multiple 
responsibilities."  No diagnosis was provided and no GAF 
score was assigned.

In April 2005, the Veteran complained of fitful sleep and 
nightmares concerning his inservice experiences.  The Veteran 
reported marital difficulties, but denied angry or aggressive 
outbursts and suicidal or homicidal intent or plans.  The 
diagnosis was PTSD, no GAF score was provided.

Later in April 2005, the Veteran presented for a routine 
general medical examination.  He reported ongoing employment 
as a Senior Supervisor of the local Transit Authority and 
serving as assistant baseball coach at a local university.  
He further reported drinking 1 case of beer and 8 to 10 mixed 
drinks each weekend.  The Veteran also reported using 1/2 ounce 
of cocaine per week for an unspecified amount of time, but 
quit 15 years prior to this examination.  The Veteran also 
reported using $25.00 of marijuana per day for an unspecified 
amount of time, but quit 15 years prior to this examination.  
The Veteran denied intravenous drug use.  The diagnosis was 
"stable" PTSD and depression.

In a May 2005 letter, S.P. Ph.D., indicated that she had 
treated the Veteran since January 6, 2005 for difficulties 
associated with this PTSD, primarily insomnia and 
hypervigilance.  Treatment reports in May 2005 demonstrated 
that the Veteran complained symptoms becoming increasingly 
problematic for him regarding negotiating interpersonal 
issues, managing responsibilities, and maintaining 
concentration and focus.  The Veteran reported experiencing 
disturbed sleep; nightmares; increased startle response; and 
increased vigilance related to inservice experiences.  The 
Veteran expressed concern that he "will just go off" at 
work, but that he was striving to maintain his temper and 
reactivity.  He denied violent behavior, aggressive 
outbursts, and suicidal and homicidal intent or plans.

In September 2005, the Veteran reported an increased startle 
response, increased vigilance, and that his PTSD symptoms 
were increasingly difficulty to manage, especially in regard 
to interpersonal issues, managing responsibilities, and 
maintaining concentration and focus.

In August 2006, the Veteran presented casually dressed, 
neatly kempt, and maintained good eye contact.  His major 
complaint was "confrontation, whether [he was] over-reacting 
or reacting too swiftly."  The Veteran also complained of 
"a lot of anger and meanness."  He described then recent 
difficulties with a co-worker and difficulties sleeping.  The 
Veteran further reported changes in mood depending on the 
environment and drinking 6 to 8 alcoholic beverages twice per 
week.  The Veteran's affect was stable and appropriate.  He 
denied aggressive or violent outbursts and a suicidal and 
homicidal intent or plan.  The diagnosis was PTSD.

In November 2006, the Veteran complained of feeling "more 
irritable and edgey [sic]" and having difficulty remembering 
to appear for appointments.  The Veteran reported not taking 
his prescription medication when he consumed alcohol, which 
he states amounted to 8 beers, twice per week.  The Veteran 
stated that he was getting along well with his co-workers, 
but that he "somewhat had issues" with his superiors.  He 
also stated that he was going to spend the holidays with his 
adult children and other veterans who were going to help the 
community.  His affect was deemed stable and appropriate, 
denied aggressive or violent outbursts, and denied suicidal 
and homicidal intent or plans.  The diagnosis was PTSD, but 
not GAF score was assigned.

In March 2007, the Veteran was casually dressed and 
maintained good eye contact.  His affect was stable and 
appropriate, and he denied aggressive or violent outbursts, 
and denied suicidal and homicidal intent or plans.  He 
complained of sleep disturbances and "some dreams" 
primarily related to current events and relationships.  The 
Veteran stated that 40 percent of the times he is woken in 
the middle of the night are due to numbness in his right arm, 
and the other 60 percent are due to "just wak[ing] up."  
The Veteran endorsed episodic irritability and edginess.  The 
diagnosis was PTSD, but no GAF score was assigned.

In February 2008, the Veteran reported exhausting his 
prescription medications and that be began feeling "tense, 
tight, on the attack, on alert."  The Veteran stated that he 
noticed changes in himself, but did not elaborate.  The 
Veteran reported that his alcohol consumption was 8 beers and 
2 to 3 shots on both Friday and Saturday nights.  The Veteran 
continued full-time employment, which was characterized as a 
"rigorous" schedule.  His affect was generally stable and 
appropriate, and his demeanor was intense.  The diagnosis was 
PTSD with a GAF score of 52.

In April 2008, the Veteran reported that he started taking a 
new prescription medication and, as a result, "maintaining 
[himself] at a calmer level...[he was] less forgetful."  He 
further reported that his mood was "pretty good."  His 
affect was stable and his demeanor was calmer.  He asserted 
that he had not consumed alcohol for 21/2 weeks.  The diagnosis 
was PTSD.

During the June 2008 Board hearing, the Veteran testified as 
to difficulties with his relationships with his spouse and 
children.  The Veteran also testified that he was having 
issues with his superiors at work.  In terms of 
symptomatology, the Veteran testified that he experienced 
flashbacks; memory difficulties; nightmares; night sweats; 
mood swings; depression; and trouble sleeping.  The Veteran 
denied difficulties with judgment or thought processes.

In December 2008, the Veteran underwent a VA examination to 
ascertain the severity of his PTSD.  The Veteran reported 
frequent intrusive recollections; nightmares 3 to 4 times per 
week; and flashbacks, each pertaining to his inservice 
experiences.  The Veteran further stated that the weather, 
most notably rain, was a catalyst for his PTSD symptoms.  He 
reported difficulties with concentration; hypervigilance; 
hyperanxiety; anger management; and problems dealing with 
people, including his supervisors.  The Veteran asserted that 
he did not have an alcohol or drug abuse problem; was 
married, but sometime separated; had 4 children; and 
continued to work.  The Veteran reported that he was socially 
isolated and that he did not like to associate with people.  
A mental status examination demonstrated that the Veteran was 
alert; oriented to time, place, and person; friendly; 
cooperative; verbal; answered questions appropriately; had a 
depressed affect; an anxious mood; difficulty with recent 
recall and memory; intact judgment; and very limited insight.  
His fund of knowledge was deemed average, and there was no 
impairment of thought process or social functioning.  The 
examiner opined that the Veteran's PTSD symptoms had not 
changed much since the previous VA examination.  The 
diagnosis was PTSD with a GAF of 48.

In a letter dated in January 2009, a fellow serviceman, 
J.V.C. described his relationship to the Veteran during their 
active duty service and detailed inservice events.  J.V.C. 
did not offer any statement as to the symptoms of the 
Veteran's PTSD or the severity thereof.

In another letter dated in January 2009, J.F., a Manager with 
the Transit Authority, stated that he noticed changes in 
Veteran's work performance and personal well being over the 
previous 3 years.  Specifically, J.F. stated that the Veteran 
has had difficulty staying awake at work; had been involved 
in several motor vehicles accidents with company cars due to 
lack of sleep; missed scheduled classes, appointments, and 
meetings; and became very angry and out-spoken when 
confronted.  J.F. also stated that the Veteran reported to 
him that he had flashbacks and nightmares.

In March 2009, the Veteran's son, J.R., Jr., submitted a 
statement in support of the Veteran's claim.  The majority of 
J.R., Jr.'s letter references experiences during his 
childhood.  Further, he briefly described 2 undated occasions 
when the Veteran was found sitting on a bucket in the rain.  
When J.R., Jr. asked the Veteran what he was doing on these 2 
occasions, the Veteran responded that he was on guard duty.  
J.R., Jr. also stated that he noticed "a big difference" in 
the Veteran's attitude and personality since beginning PTSD 
treatment.

Also in March 2009, the Veteran's spouse, J.R., submitted a 
letter in support of the Veteran's claim.  Therein, she 
indicated that she and the Veteran had been married for 36 
years and had 4 children.  She asserted that for the majority 
of their marriage she lived "a life of fear and at time 
abuse and verbal taunting."  She also stated that the 
Veteran woke up at night screaming, experienced cold sweats, 
shaking, anxiety, and mumbling.  She reiterated the J.R., 
Jr.'s statement that the Veteran would "stand guard" 
outside during rain storms.  She also indicated that the 
Veteran has become a "more stable person" since starting 
PTSD treatment and, despite continuing to experience 
nightmares and cold sweats, he was now able to "deal with 
them a little better."

The Veteran's daughter, R.R., also submitted a statement in 
support of the Veteran's claim in March 2009.  She stated 
that the Veteran got depressed during the holidays and 
sentimental when discussing his inservice experiences.  She 
generally referenced instances of the Veteran's violent and 
erratic behavior when she was a child.  She stated that the 
Veteran experienced cold sweats, anxiety, flashbacks, and 
nightmares.  Since beginning treatment, R.R. stated that the 
Veteran's mood had been "somewhat uplifted," and that he 
had development techniques that help him control his temper.

In May 2009, the Veteran presented for a regular PTSD 
individual therapy session.  He was casually dressed and 
maintained good eye contact.  The Veteran reported that he 
was getting 4 hours of sleep per night; experiencing 
"severe" cold sweats; nightmares; and was thinking about 
his inservice experiences.  The Veteran further reported that 
he continued to maintain full-time employment; that his 
forgetfulness had worsened; and that he experienced 
"sporadic" irritability.  The diagnosis was PTSD, no GAF 
score was assigned.

In June 2009, the Veteran underwent a neuropsychological 
evaluation.  At the time of the evaluation, the Veteran 
stated that he was a Senior Coordinator for the local Transit 
Authority, overseeing 35 employees.  The Veteran also stated 
that he was married despite long-term marital strife and had 
2 biological children and 2 adopted children, all of whom had 
reached adulthood.  The Veteran reported that he was active 
in politics in his community and had an active social life.  
The Veteran reported a "considerable increase" in his PTSD 
symptoms over the previous year, and denied stroke, then 
recent head trauma, or use of illicit substances that 
influence cognitive functioning.  Testing demonstrated the 
following symptomatology:  alert; oriented to all domains; 
attention varied and concentration gradually diminished as 
tasks became more complex; concentration stamina diminished 
over the course of testing; expressive and receptive language 
skills were fully intact; average semantic and phonetic 
fluency; intact reasoning and comprehension; new learning and 
memory were within normal limits for his age; verbal and 
visual recognition skills were within normal limits; intact 
encoding, consolidation, and storage abilities; mild 
difficulties in free recall, retrieval efficiency, and 
accuracy; no deficits in visual-perceptual abilities; intact 
judgment, reasoning, and safety awareness; appropriate basic 
planning, sequencing, and problem solving; appropriate 
decision making skills; and a subjective report of moderately 
depressed and anxious moods.  The diagnoses were cognitive 
disorder, not otherwise specified, and chronic PTSD.  

In July 2009, laboratory testing demonstrated that the 
Veteran had recently used cocaine.

In August 2009, the Veteran detailed his sleeping habits and 
participation in hobbies.  He reported weekly episodes of 
disturbing dreams and intrusive recollections.  He stated 
that his mood was "good, positive."  The Veteran denied 
suicidal or homicidal intent or plan; his affect was stable; 
and his demeanor was relatively calm.  He also reported 
decreased consumption of alcohol.

Since the initial grant of service connection, the Veteran's 
GAF scores have ranged from 48 to 55, indicating moderate to 
severe symptoms.  Although GAF scores are important in 
evaluating mental disorders, the Board must consider all the 
pertinent evidence of record and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.  See Carpenter, 8 Vet. App. at 
242.  Accordingly, an examiner's classification of the level 
of psychiatric impairment, by word or by a GAF score, is to 
be considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  Id.; see also 38 C.F.R. § 4.126 
(2008); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Throughout the pendency of this appeal, the Veteran's PTSD 
was marked by the following symptomatology:  nightmares; 
sleeping difficulties; cold sweat; tension; 
anxiety/hyperanxiety; anger; very limited insight; 
flashbacks; disturbing memories, thoughts, or images; 
irritability; difficulties with concentration; 
hypervigilance; hyperstartle; anger management; difficulty 
with recent recall and memory; an average fund of knowledge; 
anxious, good, positive, and moderately depressed moods; 
affect was congruent to his mood, generally full-range, or 
depressed; neat grooming; casual dress; alertness; well-
oriented to time, place, and person; good eye contact; no 
voice or speech problem; speech of a normal rhythm and rate; 
cooperative; apologetic; appropriate answers to questions; no 
suicidal or homicidal ideations, plans, or impulses; no 
delusions; no hallucinations; no psychosis; intact judgment; 
attentive; reasonable; no obsessions; no impairment of 
thought process, with no flights of idea or looseness of 
association; and no impairment of social functioning.

The objective evidence of record did not demonstrate 
occupational and social impairment with deficiencies in most 
areas due to suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Moreover, in terms of post-service 
employment, the Veteran indicated that he worked as a painter 
for 15 years, served as politically-appointed Ward Supervisor 
for 3 years, was then a Director of Program Services for 2 
years, and has been working for the local Transit Authority 
as a Senior Coordinator throughout the pendency of this 
appeal.  The Veteran further reported being "very active" 
in 2 veterans service organization; for one organization he 
was an "Agitant," and for the other, he was the Treasurer.  
According to the Veteran, he volunteers for these service 
organizations as a method of coping with his PTSD symptoms.  
The Veteran also stated that he was an assistant baseball 
coach at a local university.  The Veteran reported ongoing 
marital strife with his spouse, but that they had been 
married for more than 36 years and had 2 adult children and 2 
adult step/adopted children.  Based on the evidence of 
record, the Board finds that an evaluation in excess of 50 
percent is not warranted for the Veteran's service-connection 
PTSD at any time during the pendency of this appeal.  Hart, 
21 Vet. App. at 510.

Contemporaneous to the issuance of the November 16, 2009 
Supplemental Statement of the Case, the Veteran was notified 
that he would be provided 30 days from the date of the 
Supplemental Statement of the Case to respond or submit 
additional evidence.  On December 15, 2009, the Veteran 
submitted 3 lay statements to the RO in Chicago, Illinois.  
These statements were not incorporated into a subsequent 
supplemental statement of the case.  Upon review of these 
letters, however, the Board finds the substantive content to 
be duplicative of previously submitted evidence.  38 C.F.R. 
§ 19.37 (2009).  Specifically, one of the letters submitted 
in December 2009 was submitted by another of the Veteran's 
sons, M.R.  In M.R.'s letter, he reiterated the substance of 
J.R., Jr.'s and R.R.'s letters that were received in March 
2009.  Further, another of the letters submitted in December 
2009 was from by another of the Veteran's fellow servicemen, 
R.J.  In his letter, R.J. details the same events that J.V.C. 
did in his January 2009 letter.  And finally, L.A.B., III, a 
Senior Coordinator for the Transit Authority, provided the 
same information that J.F. did in his January 2009 letter.  
As such, the Board finds that a supplemental statement of the 
case incorporating the December 2009 letters was not required 
and, thus, a waiver of review by the RO was not necessary.  
Id.; see 38 C.F.R. § 20.1304 (2009).

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993)("[R]ating [S]chedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in 
the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 50 
percent rating inadequate.  The Veteran's service-connected 
PTSD is evaluated as a psychiatric disability, the criteria 
of which is found by the Board to specifically contemplate 
the level of occupational and social impairment caused by 
this disability.  Id., see also 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  The Veteran's service-connected PTSD is marked by 
the following symptomatology:  nightmares; sleeping 
difficulties; cold sweat; tension; anxiety/hyperanxiety; 
anger; very limited insight; flashbacks; disturbing memories, 
thoughts, or images; irritability; difficulties with 
concentration; hypervigilance; hyperstartle; anger 
management; difficulty with recent recall and memory; an 
average fund of knowledge; anxious, good, positive, and 
moderately depressed moods; affect was congruent to his mood, 
generally full-range, or depressed; neat grooming; casual 
dress; alertness; well-oriented to time, place, and person; 
good eye contact; no voice or speech problem; speech of a 
normal rhythm and rate; cooperative; apologetic; appropriate 
answers to questions; no suicidal or homicidal ideations, 
plans, or impulses; no delusions; no hallucinations; no 
psychosis; intact judgment; attentive; reasonable; no 
obsessions; no impairment of thought process, with no flights 
of idea or looseness of association; and no impairment of 
social functioning.  When comparing this disability picture 
with the symptoms contemplated by the Rating Schedule, the 
Board finds that the Veteran's experiences are congruent with 
the disability picture represented by a 50 percent disability 
rating.  A rating in excess of 50 percent is provided for 
certain manifestations of PTSD, but the medical evidence 
demonstrates that those manifestations are not present in 
this case.  The criteria for a 50 percent rating reasonably 
describe the Veteran's disability level and symptomatology 
and, therefore, a schedular evaluation is adequate and no 
referral is required.  See 38 C.F.R. § 4.130, Diagnostic 
Codes 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 
(1996).

Thus, based on the evidence of record, the Board finds that 
the Veteran's disability picture cannot be characterized as 
an exceptional case so as to render the schedular evaluation 
inadequate.  The threshold determination for a referral for 
extraschedular consideration was not met and, consequently, 
the Board finds that the Veteran is not entitled to a 
referral for an extraschedular rating.  Thun, 22 Vet. App. at 
115.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an initial evaluation in excess of 
50 percent at any point during the pendency of this appeal, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); see also Fenderson v. West, 12 Vet. App. 
119 (1999).


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.


REMAND

Based on a review of the Veteran's claims file, the Board 
finds that the Veteran has reasonably raised a claim of 
entitlement to TDIU.  Specifically, statements submitted in 
support of the Veteran's claim of entitlement to an initial 
evaluation in excess of 50 percent his is service-connection 
PTSD detail the Veteran's ongoing difficulties with handling 
duties associated with his current occupation, including 
sleeping while at work and being involved in several motor 
vehicle accidents with company cars.  Further, in January 
2009, J.F., a manager at the Veteran's place of employment, 
stated that the Veteran should discontinue his employment 
with the Transit Authority.  A claim of entitlement to TDIU 
has not been addressed by the RO.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009) (holding that when entitlement to TDIU 
is raised during the adjudicatory process of the underlying 
disability or during the administrative appeal of the initial 
rating assigned for that disability, it is part of the claim 
for benefits for the underlying disability); see also 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  Consequently, VA 
has not satisfied its duties to notify or assist the Veteran 
as it pertains to this claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  If, as here, the 
record has a procedural defect with respect to the duty to 
notify or assist, this may not be cured by the Board.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Board finds, therefore, 
that a remand is warranted in order for the RO to undertake 
the appropriate development of this claim.

Accordingly, the case is remanded for the following action:

1. The RO must provide the Veteran and his 
representative all notice and development 
required by the VCAA, including notice of 
the evidence required to substantiate his 
TDIU claim.  

2.  After undertaking all additional 
development that is deemed necessary, the 
RO must then adjudicate the Veteran's 
claim of entitlement to TDIU.  If this 
benefit remains denied, a Supplemental 
Statement of the Case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


